UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  VIRTU FINANCIAL, INC., AND VIRTU
  AMERICAS, LLC,                                                              6/24/2021

                                Plaintiffs,

  v.
                                                     Civil Action No.1:20-cv-06293-GBD-KHP

  AXIS INSURANCE COMPANY,


                                Defendant.




                 STIPULATED AND PROPOSED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the

undersigned parties (the “Parties”), subject to the approval of the Court, that the following

Stipulation and Order shall govern the handling of all documents, materials, information, and

other products of discovery, including, but not limited to, deposition testimony, deposition

exhibits, interrogatory answers, responses to requests for admission, responses to requests for

production, and any other discovery authorized by the Federal Rules of Civil Procedure (“Fed. R.

Civ. P.”), as well as any other disclosed documents, materials, or information (collectively,

“Discovery Material”) produced or made available for inspection by any party or non-party

(“Producing Party”) through formal or informal means in the above-captioned action (the

“Action”). In accordance with the Parties’ stipulation and for good cause shown, it is HEREBY

ORDERED:

       1.      Confidential Discovery Material. Any Producing Party may designate as

“Confidential” any Discovery Material that it believes in good faith contains legally protectable

                                                 1
information in accordance with Fed. R. Civ. P. 26 or other applicable law (“Confidential

Discovery Material”). For purposes of this Stipulation and Order, Confidential Discovery

Material shall mean all non-public materials (including internal communications) containing

information related to: financial or business plans or projections; proposed strategic transactions

or other business combinations; trade secrets; confidential, proprietary, or commercially sensitive

business information; the configuration of Virtu’s computer systems; business and marketing

plans and strategies; studies or analyses by internal or outside experts; financial or tax data;

competitive analyses; costs of goods and services; personnel records and information;

development and planning; financial results or data; customer information, including financial

and business information; or other personally sensitive, proprietary, or information that may be

subject to a protective order under FRCP 26(c)(1)(G) and/or protected from disclosure by statute,

regulation or otherwise.

       All Discovery Material designated as Confidential Discovery Material shall be handled in

strict accordance with the terms of this Stipulation and Order. A Producing Party’s designation

of Discovery Material as Confidential Discovery Material constitutes a representation that such

Discovery Material has been reviewed by counsel and that there is a good faith basis for such

designation.

       2.      Limitation on Use. Confidential Discovery Material, or information derived

therefrom, shall be used solely for purposes of the Action and any appeals of the Action.

Confidential Discovery Material, or information derived therefrom, shall not be used for any

other purpose, including, without limitation, in any manner whatsoever in another case,

litigation, proceeding or activity, and/or for any business, commercial or competitive purpose.




                                                  2
       3.     Designation of Confidentiality. The designation of Discovery Material as

“Confidential” for purposes of this Stipulation and Order shall be made in the following manner

by any Producing Party:

              a. In the case of documents or other materials (apart from depositions or other

                  pretrial testimony): by affixing the legend “Confidential – Subject to

                  Protective Order” to all pages of any document containing such Confidential

                  Discovery Material in a manner that does not interfere with the legibility of

                  the document. A Producing Party must limit designations of Confidential

                  Discovery Materials to only those parts of documents, testimony, or material

                  that are clearly identified as containing Confidential Discovery Materials.

                  Any such designation shall subject the document, its contents, or any portion

                  thereof, to this Stipulation and Order without any further act on the part of the

                  Producing Party. When Confidential Discovery Materials are disclosed in a

                  form not appropriate for affixing a legend, such materials shall be designated

                  as Confidential Discovery Materials indicating in transmittal correspondence

                  that such documents or materials are to be designated as “Confidential

                  Discovery Materials.” The failure of a Producing Party to designate a

                  document as “Confidential” does not constitute a waiver of such claim, and a

                  Producing Party may so designate a document after such document has been

                  produced, with the effect that such document is subject to the protections of

                  this Stipulation and Order, provided that any disclosure of information before

                  it has been designated by the Producing Party as Confidential Discovery

                  Materials shall not be a violation of this Stipulation and Order.


                                                3
                   Notwithstanding the foregoing, the Parties agree that documents that Virtu

                   provided during AXIS’s claim investigation will be treated as “Confidential”

                   notwithstanding the lack of a marking indicating such a designation.

               b. In the case of depositions or other pretrial testimony: (i) by a statement on the

                   record, by counsel, at the time of such disclosure; or (ii) by written notice,

                   sent by counsel for the designating party to all Parties within 10 calendar days

                   after receiving a copy of the transcript thereof; and, when possible, by

                   directing the court reporter to mark “Confidential – Subject to Protective

                   Order” on the first page and all portions of the original and all copies of the

                   transcript containing any Confidential Discovery Material. The Parties may

                   modify this procedure for any particular deposition, through agreement on the

                   record at such deposition or by written agreement of the Parties, without

                   further order of the Court.

       4.      Production by Non-Parties. Any Party issuing a subpoena to a non-party will

enclose a copy of this Order and notify the non-party that the protections of this Stipulation are

available to such non-party. If any non-party in receipt of a request or subpoena requesting

documents or tangible things believes in good faith that the requested documents or tangible

things contain confidential information, the non-party may designate such material as

Confidential Discovery Material in accordance with the procedures set forth in Paragraph 4 of

this Stipulation and Order. Confidential Discovery Material designated by a non-party, including

copies, excerpts, and summaries thereof, or the information contained therein, shall be subject to

all of the conditions and limitations set forth in this Protective Order. Any non-party that desires

to protect its claim of confidentiality by adhering to these procedures submits to the jurisdiction


                                                 4
of this Court with regard to any proceedings related to the non-party’s claim of confidentiality.

In addition, the Parties may designate as Confidential Discovery Material documents and

electronically stored information produced by non-parties. Designations of non-party documents

will be made as soon as reasonably practicable, but not later than thirty (30) days after receipt of

such documents or information. Designations of non-party documents as Confidential Discovery

Material will be memorialized in a writing that lists the Bates numbers or other identifying

characteristics of the designated document or information, and, if less than an entire document or

file is designated, a description of the designated portions of the document and the basis for the

designation, with sufficient detail that an objecting party can determine what is at issue.

       5.      Who May Access Confidential Discovery Material. Confidential Discovery

Material shall not be disclosed by the person receiving it to any other person without the prior

written consent of the Producing Party or an order of the Court, except the following:

               a. The named Parties and their respective affiliates, including their respective in-

                   house counsel, officers, directors, and employees to whom disclosure is

                   reasonably necessary for this Action;

               b. Outside counsel who represent Parties that have appeared in the Action, and

                   regular and temporary employees of such counsel (such as other lawyers,

                   clerical, paralegal, or administrative personnel) who are assisting in the

                   conduct of the Action for use in accordance with this Stipulation and Order;

               c. Third-party experts, advisors, contractors, consultants, or investigators

                   retained by outside counsel or the Parties or designated as expert witnesses in

                   the Action and deemed necessary to assist outside counsel for the Parties that

                   have appeared in the Action;


                                                  5
d. The Court and its employees, any court to which a party petitions for

   discovery of a non-party, any appellate court, necessary court personnel, and

   jurors;

e. Deposition or trial witnesses or potential deposition or trial witnesses in the

   Action;

f. Stenographers, videographers, or other persons preparing transcripts of

   testimony in connection with the Action;

g. Members of data entry, data processing, or computer imaging firms employed

   by either the Parties or counsel to assist in the development or use of data

   retrieval systems or computer imaging of documents in connection with this

   Action;

h. Employees of copy services or litigation support vendors, trial support firms,

   graphic production services, litigation support services, and remote deposition

   service providers utilized with respect to this Action;

i. The Parties’ and their respective affiliates’ insurers, reinsurers, or regulators,

j. The Parties’ and their respective affiliates’ auditors, accountants and actuaries

   as required for tax, financial reporting or governmental compliance purposes;

k. Any governmental or regulatory body (including self-regulatory authorities)

   as required by law;

l. Authors and recipients of, and anyone copied on, Confidential Discovery

   Material;




                                  6
               m. Any mediator, arbitrator, special discovery master, or provider of alternative

                   dispute resolution services retained by the Parties in connection with the

                   Action; and

               n. Any other person only upon order of the Court or upon stipulation of the

                   Producing Party.

       6.      Undertaking Forms. As to those persons designated in Paragraphs 6(c), 6(e),

6(i), and 6(n), no disclosure of Confidential Discovery Material, or any copy, excerpt, or

summary thereof, or the information contained therein, received from a Party or non-party, shall

be made to any person until such person has been provided with a copy of this Protective Order

and the disclosing Party has made a good faith effort to secure the execution of the Undertaking

Form attached hereto as Exhibit A, except for any expert witnesses engaged by either Party prior

to the entry of this Stipulation and Order, in which case those persons will promptly execute the

Undertaking Form attached hereto as Exhibit A. If the person to whom the material is disclosed

refuses to execute the Undertaking Form, that person may still be shown Confidential Discovery

Material but shall not be permitted to retain copies of any documents containing Confidential

Discovery Material. Each executed Undertaking Form shall be retained by outside counsel for

the Parties so that it may be shown to counsel for the Producing Party upon request.

       7.      Retaining Confidential Discovery Material in a Secure Manner. All Parties, their

counsel, and all persons designated in Paragraph 6 who obtain Confidential Discovery Material

shall take all necessary and appropriate measures to maintain the confidentiality of the

Confidential Discovery Material, shall disclose such information only to persons authorized to

receive it under this Protective Order, and shall retain such information in a secure manner.




                                                 7
       8.      Procedure for Filing with the Court. All Confidential Discovery Material filed

with the Court, and all portions of pleadings, motions or other papers filed with the Court that

disclose Confidential Discovery Material, will be accompanied by a request to file the document

under seal in accordance with the rules of the Court, including by complying with the Individual

Rules and Practices of Honorable George B. Daniels, Rule 1.D. Any document filed under seal

(except any document filed before the entry of this Order) shall be labeled on the cover as

follows: CONFIDENTIAL INFORMATION, SUBJECT TO PROTECTIVE ORDER. A

redacted version of the sealed document shall be submitted to the Court for filing on the public

docket on the same day so far as possible. Parties shall exchange copies of the sealed documents

to each other by email to each Parties’ counsel.

       9.      Effect on Discovery and Other Matters. This Stipulation and Order has been

agreed to by the Parties to facilitate formal and/or informal discovery and the production of

information in this Action. Neither the entry of this Order, nor the designation of any

information, document or the like as Confidential Discovery Material, nor the failure to make

such designation, shall constitute evidence with respect to any issue in this Action. Moreover,

entering into, agreeing to, and/or producing or receiving Confidential Discovery Material or

otherwise complying with the terms of this Stipulation and Order shall not:

               a. Enlarge or affect the proper scope of discovery in this Action, nor imply that

                   Confidential Discovery Material designated as such under the terms of this

                   Stipulation and Order is properly discoverable, relevant, or admissible in this

                   Action or in any other litigation;




                                                   8
b. Operate as an admission by any Party that any particular Confidential

   Discovery Material contains or reflects trade secrets or any other type of

   confidential information;

c. Prejudice in any way the rights of the Parties to object to the production of

   documents they consider not subject to discovery, or operate as an admission

   by any Party that the restrictions and procedures set forth herein constitute

   adequate protection for any particular information deemed by any Party to be

   Confidential Discovery Material;

d. Prejudice in any way the rights of the Parties to object to the production of

   such information or documents outside of this Action if protected by attorney-

   client privilege, work product doctrine, or other protections that the Parties

   wish to preserve and in no way waive through production in this Action, or

   prejudice in any way the rights of the Parties to object to the production of

   similar information or documents in this Action if protected by the attorney-

   client privilege, work product doctrine, or other protections;

e. Prejudice in any way the rights of any Party to object to the authenticity or

   admissibility into evidence of any document, testimony, or other evidence

   subject to this Stipulation and Order;

f. Prejudice in any way the rights of a Party to seek a determination by the Court

   whether any Discovery Material or Confidential Discovery Material should be

   subject to the terms of this Stipulation and Order;




                                 9
               g. Prejudice in any way the rights of a Party to petition the Court for an

                   additional protective order relating to any purportedly confidential

                   information; or

               h. Prevent the Parties to this Stipulation and Order from agreeing to alter or

                   waive the provisions or protections provided for herein with respect to any

                   particular Discovery Material.

       10.     Own Use. This Stipulation and Order has no effect upon, and shall not apply to, a

Producing Party’s use of its own Confidential Discovery Material for any purpose. Nothing in

this Stipulation and Order shall be interpreted to prohibit or prevent the Producing Party from

using or discussing its own Confidential Discovery Material in any way it sees fit or to so use or

discuss that material for any reason. Any such use or discussion of Confidential Discovery

Material shall not be deemed a waiver of the terms of this Stipulation and Order. Additionally,

nothing herein shall impose any restrictions on the use or disclosure by a Party of documents,

materials, or information designated as Confidential Discovery Materials that is publicly

available when disclosed, or which subsequently becomes publicly available, except by violation

of this Stipulation and Order, was obtained lawfully by such Party independently of the formal

and informal discovery proceedings in the Action or other exchange of information under this

Stipulation and Order, including information that was acquired by a Party, at any time, from a

non-party having the right to disclose such information or learned by a Party, at any time, as a

result of that Party’s own independent efforts, investigation, or inquiry.

       11.     Inadvertent Production. The Parties agree that the inadvertent production of

documents protected by the attorney-client privilege, the attorney work product doctrine, or any

other applicable privilege or protection (“Privileged Information”), whether or not designated


                                                 10
Confidential Discovery Material under this Protective Order, shall not be deemed a waiver of

any applicable privilege or protection. In the event that material considered by the Producing

Party to be Privileged Information is inadvertently produced, the parties shall comply with FRCP

26(b)(5)(B).

       12.     Privilege Logs. The Parties will act in good faith to timely produce privilege logs

as required by FRCP 26(b)(5)(A).

       13.     Joinder of Additional Parties. In the event additional parties join or are joined in

this Action, they shall not have access to Confidential Discovery Material until the newly joined

party by its counsel has executed the Undertaking Form attached hereto as Exhibit A, and, at the

request of any Party, moved the Court for its participation in this Stipulation and Order and

review of Confidential Discovery Material. The Parties reserve the right to object to a joining or

joined additional party’s participation in this Stipulation and Order and review of Confidential

Discovery Material and/or to request modification of this Stipulation and Order to ensure

adequate protections with respect to any joining or joined additional party.

       14.     Use at Trial. It is the present intention of the Parties that the provisions of this

Stipulation and Order shall govern discovery in the Action and that the Parties will reach further

agreement concerning the use of Confidential Discovery Material at trial of the Action, subject to

the approval of the Court.

       15.     Amendment or Modification. Each of the Parties hereto shall be entitled to seek

modification of this Stipulation and Order by application to the Court on notice to the other

parties hereto for good cause.

       16.     Confidentiality Agreement. The Parties agree to be contractually bound by the

terms of this Stipulation and Order as a confidentiality agreement prior to submission to the


                                                 11
Court and while pending entry by the Court of this Stipulation and Order, or an alternative

thereto that is satisfactory to all Parties and the Court.

        17.     Termination. The provisions of this Stipulation and Order shall, absent written

permission of the Producing Party or order of the Court, continue to be binding throughout and

after the conclusion of the Action, including, without limitation, any appeals therefrom. Within

thirty (30) days after receiving notice of the entry of an order, judgment, or decree finally

disposing of all litigation in which Confidential Discovery Material is permitted to be used, all

persons having received Confidential Discovery Material shall destroy such Confidential

Discovery Material, including summaries and excerpts of such Confidential Discovery Material;

provided however, that to the extent any Party is required by law, internal policies and

procedures, government or regulatory requirement, contract, or other requirement to maintain

copies of documents related to this Action, including Confidential Discovery Material, such

Party shall maintain such Confidential Discovery Material to the extent necessary to fulfill such

requirements while continuing to maintain the confidentiality of such Confidential Discovery

Material under the terms of this Stipulation and Order. Such materials are intended to retain

their confidentiality after the claims in this Action have been finally determined between the

Parties. Notwithstanding this provision, counsel for the Receiving Party may retain an archival

copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and

consultant and expert work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order




                                                   12
       18.     Dispute Resolution. No Party shall be obligated to challenge the propriety of a

designation of Confidential Information when initially received, and a failure to do so shall not

preclude a subsequent challenge thereto. Any Party objecting to the designation of any

Discovery Material or testimony as Confidential Discovery Material may, after making a good

faith effort to resolve any such objection with the Producing Party, move on reasonable notice

for an order vacating the designation. While such application is pending, the Discovery Material

in question shall be treated as Confidential Discovery Material pursuant to this Stipulation and

Order. The provisions of this paragraph are not intended to shift the burden of establishing

confidentiality.

       19.     Third Party Requests for Information. If any Receiving Party (a) is subpoenaed in

another action, or (b) is served with a demand in another action to which the Receiving Party is a

party, or (c) is served with any other legal process by one not a party to this litigation, seeking

material which was produced or designated as Confidential Discovery Material in this Action by

someone other than the Receiving Party, the Receiving Party shall give prompt written notice at

the earliest possible time of receipt of such subpoena, demand, or legal process, to those who

produced or designated the Confidential Discovery Material. The Receiving Party shall also

respond to the subpoena, demand, or legal process by setting forth the existence of this

Stipulation and Order and shall cooperate with the Producing Party so that the Producing Party

can appear and object to production and in no event shall ever provide any documents prior to

giving written notice to the Producing Party. Nothing herein shall be construed as requiring the

Receiving Party or anyone else covered by this Stipulation and Order to challenge or appeal any

order requiring production of Confidential Discovery Material covered by this Stipulation and




                                                  13
Order, or to subject himself, herself, or itself to any penalties for noncompliance with any legal

process or order, or to seek any relief from this Court.

       20.     Court Retains Jurisdiction. This Stipulation and Order shall survive the final

conclusion of this Action and the Court shall maintain jurisdiction to enforce this Stipulation and

Order. All persons receiving or given access to Confidential Discovery Material in accordance

with the terms of this Stipulation and Order consent to the continuing jurisdiction of the Court

for purposes of enforcing this Protective Order and remedying any violations thereof.

       The Parties agree that money damages would not be a sufficient remedy for any breach of

this Stipulation and Order, and, in the case of a breach of this Stipulation and Order, the Parties

shall be entitled to enforce this Agreement by injunctive relief for specific performance only.

SO ORDERED:



Date: June 24, 2021

 APPROVED AND AGREED TO:                           APPROVED AND AGREED TO:

 /s/ Robin L. Cohen                                s/ Joseph G. Finnerty III
 Robin L. Cohen                                    Joseph G. Finnerty III
 Adam Ziffer                                       Megan Shea Harwick
 Cynthia M. Jordano                                Eric S. Connuck
 COHEN ZIFFER FRENCHMAN                            Marc A. Silverman
 & MCKENNA LLP                                     DLA PIPER LLP (US)
 1350 Ave. of the Americas, 25th Fl.               1251 Avenue of the Americas
 New York, New York 10019                          New York, New York 10020-1104
 Tel: (212) 584-1890                               T: +1 212 335 4800
 rcohen@cohenziffer.com                            joseph.finnerty@us.dlapiper.com
 aziffer@cohenziffer.com                           megan.shea@us.dlapiper.com
 cjordano@cohenziffer.com                          eric.connuck@us.dlapiper.com
                                                   marc.silverman@us.dlapiper.com
 Attorneys for Plaintiffs Virtu Financial, Inc.    Attorneys for Defendant AXIS Insurance
 and Virtu Americas LLC                            Company




                                                  14
EXHIBIT A




    15
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

     VIRTU FINANCIAL, INC., AND VIRTU
     AMERICAS, LLC,                               Civil Action No.1:20-cv-06293-GBD-KHP

                                Plaintiffs,       UNDERTAKING REQUIRED BY
                                                  STIPULATION AND PROTECTIVE
     v.                                           ORDER GOVERNING THE
                                                  PROTECTION AND EXCHANGE OF
                                                  CONFIDENTIAL MATERIAL
     AXIS INSURANCE COMPANY,


                                Defendant.




I,                                            , state that:

          1.   My address is:

          2.   My present employer is:

          3.   My present occupation is:

          4.   I received a copy of the Stipulation and Order Governing the Protection and

               Exchange of Confidential Material (the “Stipulation and Order”) entered in the

               above-captioned action on:

          5.   I have carefully read and understand the provisions of the Stipulation and Order.

          6.   I will comply with all of the provisions of the Stipulation and Order.

          7.   I will hold in confidence, will not disclose to anyone not qualified under the

               Stipulation and Order, and will only use for purposes of this action, any

               Confidential Discovery Material disclosed to me.

          8.   Upon notification from counsel, I will destroy all Confidential Discovery Material

               that comes into my possession.

                                                16
9.   I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

     the Stipulation and Order in this Action.




                                           Name:

                                           Date:




                                      17
